402 S.E.2d 848 (1991)
STATE of North Carolina
v.
Roger Dale WOODY.
No. 9024SC419.
Court of Appeals of North Carolina.
April 16, 1991.
*849 Atty. Gen. Lacy H. Thornburg by Asst. Atty. Gen. Richard L. Griffin, Asheville, for the State.
Robert T. Speed, Boone, for defendant-appellant.
PHILLIPS, Judge.
Defendant assigns as error the trial court's denial of his motion to suppress the evidence seized from stopping his vehicle, which he contends was unlawful; the admission into evidence of the order revoking his driver's license; and the denial of his motion to dismiss at the close of the State's evidence. None of the defendant's assignments has merit and we find no error in the trial.
Defendant's motion to suppress evidence was properly overruled for two reasons: First, no evidence pertinent to his conviction was obtained from the stop; second, the stop was not unlawful because the officer had reasonable grounds to suspect that defendant was driving while impaired and while his license was revoked. State v. Trapper, 48 N.C.App. 481, 269 S.E.2d 680, appeal dismissed, 301 N.C. 405, 273 S.E.2d 450 (1980), cert. denied by Trapper v. North Carolina, 451 U.S. 997, 101 S. Ct. 2338, 68 L. Ed. 2d 856 (1981).
*850 Instead of being error, receiving the civil part of the revocation order into evidence to show that defendant's driver's license was revoked and he knew it was authorized by the public records exception to the hearsay rule, Rule 803(8)(A), N.C. Rules of Evidence.
Defendant's motion to dismiss the prosecution at the end of the State's evidence was properly overruled. To sustain the charge against him the State had to prove that (1) he operated a motor vehicle, (2) on a public highway, (3) while his operator's license was suspended or revoked, and (4) had knowledge of the suspension or revocation. State v. Chester, 30 N.C.App. 224, 226 S.E.2d 524 (1976). The first two elements of the offense were supported by Officer Redmond's testimony; the last two by the revocation order.
No error.
EAGLES and WYNN, JJ., concur.